

116 HR 1233 IH: Borderland Takings Defense Fund Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1233IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mrs. Demings (for herself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to establish a fund for private landowners, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Borderland Takings Defense Fund Act. 2.Defense fund for private landowners (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:
				
					890B.Defense fund for private landowners
						(a)Establishment
 (1)In generalThe Secretary shall establish a fund to assist eligible property owners whose property the Federal Government seeks to condemn or acquire for the purpose of constructing or installing additional physical barriers or roads between ports of entry along the land border with Mexico.
							(2)Administration
 (A)AppointmentThe Officer for Civil Rights and Civil Liberties of the Department shall appoint an individual to serve as the administrator of the fund established pursuant to paragraph (1).
 (B)QualificationsThe individual appointed under subparagraph (A) to serve as the administrator of the fund shall be an individual who—
 (i)has at least three years of relevant experience in pro bono legal assistance; and (ii)to the maximum extent practicable, has a demonstrated record of advocacy on behalf of litigants in actions brought by or against the Federal Government.
 (b)ProhibitionNotwithstanding section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), the Secretary may not take such actions, such as the removal of obstacles, to construct or install additional physical barriers or roads between ports of entry along the land border with Mexico until—
 (1)the fund described in subsection (a) is established and made available to eligible property described in such subsection; and
 (2)such property owners are provided information on how to access legal support through such fund. (c)EligibilityTo be eligible for assistance through the fund referred to in subsection (a), a property owner shall—
 (1)own property along the land border with Mexico that— (A)is subject to the condemnation or acquisition referred to in such subsection; or
 (B)is determined by the Administrator to be at risk of such action; and (2) (A)be the head of a low-income household; or
 (B)if such property owner is not the head of a low-income household, be determined by the administrator of the fund to be in need of such assistance but lacking adequate resources to secure representation against the Federal Government.
 (d)OutreachThe Secretary, acting through the administrator of the fund, shall— (1)implement a targeted outreach strategy to identify and communicate with eligible property owners whose property the Federal Government seeks to condemn or acquire for the purpose of constructing or installing additional physical barriers or roads between ports of entry along the land border with Mexico; and
 (2)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a copy of such targeted outreach strategy.
 (e)DefinitionsIn this section: (1)Low-income householdThe term low-income household means a household—
 (A)in which one or more individuals are receiving— (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or
 (II)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or
 (B)that has an income that, as determined by the State in which such household is located, does not exceed the greater of—
 (i)an amount equal to 150 percent of the poverty level for such State; and (ii)an amount equal to 60 percent of the median income for such State.
 (2)PropertyThe term property means land, including an estate or interest in land, including an easement or right of way in land.
 (f)Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $20,000,000 for each of fiscal years 2019 through 2025 to carry out this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:
				
					
						Sec. 890B. Defense fund for private landowners..
			